                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:19CR3011

      vs.
                                                           ORDER
DANTE D. WILLIAMS,

                   Defendant.


      IT IS ORDERED:


      1)     The motion to withdraw filed by James A. Castle, as counsel of
record for Defendant, (Filing No. 107), is granted.


      2)     The clerk shall terminate CM/ECF electronic notifications to James
A. Castle for this case.


      May 24, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
